DLD-229                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 12-2281
                                ___________

                           BARRY E. SHELLEY,
                                       Appellant

                                      v.

             GEORGE PATRICK, Superintendent; RANDALL E.
          BRITTON, Superintendent; NANCY SMITH, Mail Inspector
           Supervisor; NOREEN GREENLEAF, Corrections Health
             Care Administrator; DEBRA YOUNKIN, Corrections
            Health Care Administrator; PRISON HEALTH CARE
          ADMIN STAFF; ERNEST OBROCK, Dentist, PHS William
           Civiello; MICHELLE DRISKEL, Corrections Counselor;
           MICHELLE IVICIC, Unit Manager, Management of Units;
                           WILLIAM CIVIELLO
                 ____________________________________

               On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                        (D.C. Civil No. 3-09-cv-00181)
               District Judge: Honorable Maurice B. Cohill, Jr.
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 July 19, 2012

          Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                        (Opinion filed: July 24, 2012)
                                 _________

                                 OPINION
                                 _________
PER CURIAM

       Barry E. Shelley appeals the District Court’s dismissal of his amended complaint.

For the reasons that follow, we will summarily affirm the District Court’s judgment.

                                              I.

       The instant case arises from Shelley’s July 2009 complaint alleging violations of

his Fourth and Eighth Amendment rights during his imprisonment, which has since

ended. He alleged improper opening of his legal mail. He also alleged inadequate

medical care for his right foot, which gave him pain, and his teeth, several of whose

cavities had to be filled and several others of which had to be pulled. In June 2010, the

defendants filed motions to dismiss. Shelley failed to respond to the motions to dismiss

over a four-month period. He sought an extension of time to respond, but never

explained why he needed more time. The District Court denied his motion for extension

of time, found the claim of interference with his legal mail time-barred, and dismissed the

rest of the complaint for failure to prosecute; Shelley timely appealed.

       On appeal, we agreed that the claim regarding his legal mail was time-barred, and

noted that Shelley’s complaint, as it stood, did not state a facially plausible claim for

relief. However, we declined to affirm the dismissal on that basis because Shelley had

not been given the opportunity to amend his complaint after the defendants moved for

dismissal. We also held that dismissal for failure to prosecute was an abuse of discretion.

Accordingly, we vacated the District Court’s order and remanded for further proceedings.

Shelley v. Patrick, No. 10-4762 (3d Cir. May 5, 2011).
                                              2
       Shelley then filed an amended complaint. Even though we had noted in our

opinion that he had not stated a facially plausible claim for relief, the amended complaint

provided even less detail than the original. Shelley simply directed the District Court to

exhibits (mostly medical records) that he asserted would explain his original claims.

Again, defendants moved to dismiss, citing failure to state a claim under Fed. R. Civ. P.

12(b)(6). In response Shelley filed additional medical records. The District Court

granted defendants’ motions to dismiss. Shelley now appeals.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of orders dismissing

under Rule 12(b)(6) is plenary. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 230 (3d

Cir. 2008).

                                             III.

       When considering a motion to dismiss pursuant to Rule 12(b)(6) for failure to state

a claim upon which relief may be granted, a court must accept as true all material

allegations, read the complaint in the light most favorable to the plaintiff, and decide

whether, under any reasonable understanding of the complaint, the plaintiff may be

entitled to relief. Fleisher v. Standard Ins. Co., 679 F.3d 116 (3d Cir. 2012). To survive

such a motion, a complaint must include sufficient allegations, taken as true, to state a

facially plausible claim to relief. Id.

       In the context of Eighth Amendment claims based on medical care, a plaintiff

must demonstrate deliberate indifference to a serious medical need. Estelle v. Gamble,
                                              3
429 U.S. 97, 106 (1976). We agree with the District Court that Shelley’s assertion that he

suffered medical problems that defendants failed to treat, supplemented only by various

medical records and bills and an employment assessment form, does not state a facially

plausible claim for relief. His assertion and supplementary documentation in no way

suggest deliberate indifference to a serious medical need or any actual connection to any

claim against defendants.

       We further conclude that because Shelley was informed that his original complaint

was deficient, and was given an opportunity to cure that deficiency but filed an amended

complaint containing even fewer factual allegations than the original, the District Court

was correct in dismissing his complaint without providing further leave to amend.

                                             IV.

       Thus finding no substantial question raised by this appeal, we will summarily

affirm the judgment of the District Court.




                                             4